Citation Nr: 1527952	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-34 182	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to service connection for a lower back disorder.




ATTORNEY FOR THE BOARD

S. Heneks, Senior Counsel






INTRODUCTION

The Veteran served on active duty from December 1983 to November 1986.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied the benefit sought on appeal.  

The Veteran was previously represented by a private attorney.  In a March 18, 2015 letter, the Veteran was informed that this attorney is no longer accredited to represent claimants before VA.  The Veteran was informed that he could seek other representation or proceed without representation.  While it is noted that a service organization erroneously submitted a March 18, 2015 informal hearing presentation on the Veteran's behalf, the Board notes that the Veteran has not submitted a valid executed VA Form 21-22 to appoint a representative, nor has he responded to the May 2015 correspondence.

Additionally, the Veteran was scheduled for a video conference hearing before the Board in December 2013.  However, he did not report for his hearing without explanation.  Accordingly, the Board will proceed as if the request for a hearing has been withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a May 2014 letter, the Veteran's then-accredited attorney stated that he received 696 pages of VA medical records from the Pittsburg VA medical center (VAMC) dated from November 2010 to April 2014.  At the outset, the Board acknowledges that some medical reports from the Pittsburg VAMC, H.J. Heinz Campus are of record.  Medical reports from the VAMCs in Coatesville and Lebanon, Pennsylvania, are of record too.  However, records in the amount of 696 pages from the VAMC in Pittsburg have not been associated with the Veteran's claims file.  As the attorney indicated that these records were relevant to the Veteran's claim, a remand is necessary to obtain them before a decision can be reached on the matter.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all relevant VA treatment records dated from November 2010 to the present, to include those located at the Pittsburgh VAMC.  Any relevant medical reports from the VAMCs in Coatesville and Lebanon should be obtained too.  All efforts made should be documented in the claims file. 

2.  When all necessary development has been completed (to include obtaining an addendum medical opinion if needed), the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

 The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



